I concur with PARKER, Ch. J. The courts will not compel a board of canvassers or any other board or *Page 184 
officer to do an unauthorized act. The Election Law does not, in terms, and I think it does not by implication, authorize a town board of canvassers to reconvene and recanvass the votes cast in an election district in accordance with that which may appear upon a reopening of a ballot box by the court or a judge after the same has been locked and sealed on election night and delivered to the lawful custodian thereof for the preservation of the ballots for the period of six months. Of course, in contemplation of law the custody of the boxes is in the officer specified by the law, but he cannot always be personally present to guard them, and there is reason to apprehend that in numerous cases their actual custodian is some porter, attendant or servant employed in the building. Thieves will break through and steal, and no legislative enactment can prevent them. The same is true with reference to guarding the ballots from substitution by interested and evil-disposed persons. The result of an important election, state and national, may be changed by the disclosures made upon the opening of one of these boxes. It consequently becomes of the highest importance to ascertain whether the box has been tampered with by unlawful hands or remains in the same condition as when locked and sealed after the count of the ballots on election night. The board of canvassers is given no powers to hear, try and determine this question of fact, and the legislature could not have intended that there should be a recanvass of the ballots without its determination.
I, therefore, favor a reversal of the order appealed from.